Citation Nr: 9919427	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.   95-09 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service-connection for left knee disability as 
secondary to service-connected fractured left femur or 
service-connected right foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Cain, Associate Counsel



INTRODUCTION

The appellant had active service from April 1954 to January 
1958.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


REMAND

Before this case is decided, the Board requires additional 
medical evidence in the form of opinion as to whether the 
appellant's left knee disability is etiologically related to 
the service-connected left femur fracture with leg shortening 
or right foot disability.  When the requested development is 
completed, the RO must consider the provisions of 38 C.F.R. 
§ 4.58, pertaining to arthritis due to strain, in deciding 
this issue.

Accordingly, the case is REMANDED for the following:


1.  The RO should ask the appellant to 
identify all providers of any relevant 
post service treatment for the lower 
extremities, particularly for the left 
knee, that are not already on file.  All 
such records should be obtained.

2.  The appellant should be afforded a VA 
examination by an orthopedic specialist 
for the purpose of obtaining opinion as 
to whether it is at least as likely as 
not that the appellant's left knee 
disability was proximately due to or the 
result of his service-connected right 
foot and/or left femur disabilities.  The 
orthopedist should also indicate whether 
it is at least as likely as not that the 
left knee disability was aggravated by 
the service-connected right foot and/or 
left femur disabilities.  The claims file 
and a copy of this remand should be made 
available to the examiner.  Any indicated 
tests should be performed.  

The appellant should be given adequate 
notice of the requested examination that 
includes advising him of the consequences 
of failing to report for the examination.  
If he fails to report for the 
examination, this should be noted in the 
claims folder and a copy of 
notification(s) of the examination should 
be associated with the claims folder.

3.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
completed.  If any development is 
incomplete, appropriate corrective action 
should be taken.

4.  After completion of the above-
referenced development, the RO should 
readjudicate the issue with consideration 
given to all of the evidence of record, 
including any additional medical evidence 
obtained by the RO pursuant to this 
remand.  In addition to the other 
relevant regulations and statutes, the RO 
should consider 38 C.F.R. § 4.58 in 
readjudicating the claim.  If the benefit 
sought is not granted, the appellant and 
any representative should be provided a 
Supplemental Statement of the Case.  The 
case should then be returned to the Board 
after completion of the usual 
adjudication procedure.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










